Citation Nr: 0014336	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel




INTRODUCTION

The veteran's active military service extended from January 
1969 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In an August 1998 decision the Board determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a psychiatric disorder.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in April 1999, the 
Court issued a single judge memorandum decision which vacated 
the Board's decision denying that new and material evidence 
had been submitted.  The case was remanded to the Board for 
further proceedings consistent with the Court's order.  The 
Board remanded the case to RO for re-adjudication.  The 
requested remand action has been completed.  The Board now 
proceeds with its review of the appeal.  

The issue of entitlement to service connection for PTSD is 
the subject of a remand which follows the Board's decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for a nervous condition 
in November 1972.  The veteran was notified of this decision 
in that same month but did not file an appeal 

3.  No competent medical evidence establishing a relationship 
between any current psychiatric disorder that the veteran may 
have and the veteran's active military service has been 
received since the November 1972 RO decision.  

4.  The evidence received since the November 1972 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The November 1972 decision of the RO denying service 
connection for impotence is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999).

2.  Evidence received since the November 1972 RO decision 
denying service connection for a psychiatric disorder is not 
new and material, and the veteran's claim for service 
connection for a psychiatric disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  


When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material" in the 
sense that it is does not bear directly and substantially on 
the matter under consideration, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim the claim to reopen fails on that basis and the 
inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In this case, the RO denied service connection for a 
psychiatric disorder under the rubric of a "nervous 
condition" in a November 1972 rating decision and notified 
the veteran of the decision that same month.  The veteran did 
not appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

The matter under consideration in this case is whether a 
psychiatric disorder, was incurred during the veteran's 
active military service, or whether a psychosis became 
manifest to a degree of 10 percent in the first post-service 
year.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
November 1972 RO decision on the merits that bears directly 
and substantially on this matter and is so significant by 
itself or with evidence previously assembled that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).

The evidence of record at the time of the November 1972 RO 
rating decision which was relevant to the veteran's claim for 
service connection for psychiatric disorder consisted of the 
veteran's service medical records and a March 1972 VA 
examination report.  The veteran's service medical records 
appear to be complete.  There is absolutely no evidence in 
the veteran's service medical records which shows any 
complaints, or diagnosis, of any psychiatric disorder.  On an 
August 1971 medical history the veteran indicated that he did 
not have trouble sleeping, nightmares, depression, excessive 
worry, or nervous trouble.  On the veteran's August 1971 
separation examination the psychiatric evaluation of the 
veteran was normal with no abnormalities noted by the 
examining physician.  In March 1972 a VA Compensation and 
Pension examination of the veteran was conducted.  Neuro-
psychiatric evaluation of the veteran was normal.  

In this case the evidence submitted since the November 1972 
RO decision that refers to the veteran's claimed psychiatric 
disorder includes: a December 1991 VA examination report, a 
March 1994 VA neurology treatment record, and a February 1995 
VA examination report, a Florida state court document dated 
December 1980, and written statements submitted by the 
veteran.  The Board concludes that this evidence is new 
because it was not before the RO when it denied service 
connection for a psychiatric disorder in November 1972.  
Although "new," this evidence is not "material" because it 
does not bear directly and substantially upon the specific 
matter under consideration, nor is it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Specifically, this evidence does not relate to 
whether the veteran had a psychiatric disorder during active 
service or a psychosis during the first post-service year.  

The December 1991 VA examination noted that the veteran's 
"psychiatric and personality were essentially normal."  A 
March 1994 VA neurology treatment record noted that the was a 
"very poor historian and probably mildly retarded."  The 
February 1995 VA evaluation examination included a general 
medical examination portion on which the examining physician 
noted that the veteran appeared to be mentally retarded and 
was "status post PTSA, awaiting report of the 
neuropsychiatrist."  The neuropsychiatric portion of the 
examination revealed that the veteran was a poor historian 
and made incoherent statements.  The examining psychiatrist 
stated that "it is impossible to ascertain accurate 
information at this time whether his diagnosis is post-
traumatic stress disorder or any other diagnosis.  He has 
severe psychotic, disorganized behavior."  The examining 
psychiatrist recommended that the veteran be admitted to the 
VA medical center (VAMC) for psychiatric observation, 
evaluation, and treatment.  There are no records that any 
psychiatric admission was conducted and no final diagnosis 
was ever made.  

A Florida State court document dated in December 1980 
indicates that a psychiatric evaluation of the veteran was 
ordered in conjunction with criminal proceedings.  In 
addition, the veteran has submitted several written 
statements.  He asserts that he was treated for blackouts and 
a sleeping disorder during his period of military service.  

The evidence of record does not show any complaints or 
diagnosis of any psychiatric disorder during service.  In 
August 1971 a separation examination of the veteran revealed 
a normal psychiatric evaluation.  The veteran separated from 
active service in December 1971.  A VA examination was 
conducted within four months of the veteran's separation with 
the psychiatric evaluation being normal.  There is absolutely 
no competent medical evidence which shows that the veteran 
suffered from any psychiatric disorder from his separation 
from service in 1971 until the VA examination in 1995.  Even 
if the Florida state psychiatric evaluation revealed a 
diagnosis of a psychiatric disability, it would have been in 
1980, almost a decade after the veteran separated from 
service.  Moreover, there is no competent medical evidence of 
any definitive psychiatric diagnosis.  

At this point the Board notes that the veteran's 
representative submitted written argument on his behalf in 
May 1998.  In this brief the representative asserts that the 
case should be remanded for the RO to obtain records from 
inpatient hospitalization at the VAMC in 1995.  The Board 
acknowledges that records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
However in the instant case there is no indication that any 
such hospitalization occurred.  The veteran has communicated 
with VA in writing subsequent to 1995 and he has never 
indicated that VA inpatient psychiatric treatment records 
exist.  Even assuming that such records do exist and that 
they show that the veteran has a medical diagnosis of a full 
blown psychotic disorder, the fact remains that there is no 
showing of a psychiatric disorder during service and any 
hypothetical diagnosis of a psychiatric disorder in 1995 
would be almost a quarter of a century after the veteran's 
separation from service.  The Board notes that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The RO obtained the May 1997 SSA 
decision which shows the determination by SSA that the 
veteran is disabled due to vascular and orthopedic disorders.  
The SSA decision makes absolutely no mention of the presence 
of any psychiatric disorders.  As such, remand is not in 
order.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the November 1972 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a psychiatric 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder which would, 
if submitted, create a reasonable possibility of changing the 
outcome of the prior final decision on this claim.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a psychiatric 
disorder, that benefit remains denied.


REMAND

In November 1994 the veteran claimed entitlement to service 
connection for PTSD.  He supplied a statement of his alleged 
stressors in February 1995.  The May 1995 rating decision 
phrased the issue as one of "entitlement to service 
connection for a psychoneurosis."  However, on the actual 
rating sheet the disability was listed as PTSD.  As noted in 
the decision above, the RO had previously denied service 
connection for a psychiatric disorder, other than PTSD, and 
the veteran would have to submit new and material evidence to 
re-open the claim.  This issue has been dealt with in the 
above decision.  However, there are specific laws and 
regulations pertaining to claims for entitlement to service 
connection for PTSD and such a claim is distinct from a claim 
for service connection for other psychiatric disorders.  

The May 1995 rating decision did deny service connection for 
PTSD and the veteran did file a timely notice of 
disagreement.  However, the September 1995 Statement of the 
Case (SOC) did not provide the veteran with the law and 
regulations with respect to service connection for PTSD.  As 
such, the veteran has been prevented from perfecting his 
appeal on this issue.  In February 2000 the appellant 
submitted a VA Form 9 which indicated his desire to pursue 
the issue involving service connection for PTSD.  In such 
cases, there is authority determining that the appellate 
process has commenced and that the appellant is entitled to a 
statement of the case on the issue. See Pond v. West, 12 Vet. 
App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

To ensure that the Department of Veterans Affairs (VA) has 
met full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:


1.  The RO should issue the appellant a 
Statement of the Case (SOC) on the issue 
of entitlement to service connection for 
post traumatic stress disorder (PTSD).  
The RO should be sure to inform the 
appellant of the necessity of timely 
perfecting his appeal with respect to 
this issue if he desires to pursue 
service connection.  

2.  The RO should also conduct any other 
development deemed necessary on the issue 
of entitlement to service connection for 
PTSD.  


Thereafter, the case should be returned to the Board for 
further appellate consideration only if the veteran files a 
timely substantive appeal 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

